DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 25-30, filed 10/13/2021 with respect to the rejection(s) of claims 1-2, 6-7, 52-53, 57-58 and 103-105 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20150031964 (previously cited) granted to Bly et al. in view of US Pat Pub No. 20140094675 (previously cited) granted to Luna et al. Applicant's arguments filed 10/13/2021 regarding the 35 USC 103 have been fully considered but they are not persuasive. As such, all claims are/remain rejected 35 USC 103 as discussed below.
The Applicant argues that Bly and Luna do not disclose a reference information at a second side opposite the first side on the limb. This is not convincing. Luna teaches capturing data from sensors/electrodes on opposite sides of the limb (fig. 1). It is noted that the method of claim 1 only requires capturing a first data at one side of the limb, and capturing a reference information from the opposite side of the limb, determining if the first side is the inner side (which is considered to determining proper positioning of a sensor electrode) and continuing acquiring the first data in response to the identifying step. The disclosure of Bly discloses a wearable device which requires a particular position for collecting data. Bly requires an 
Luna teaches a similar wearable device having a plurality of sensors and a sensor selector configured to select a subset of electrodes and use the subset of electrodes to acquire physiological characteristics. The sensor selector is configured to determine which one or more subsets of electrodes are adjacent to a target location and to operate to either drive a first signal via a selected subset to a target location, or receive a second signal from the target location, or both (para 0018, considered to be the reference information; alternatively, a data from subsets of electrodes is compared to determine which subset best fits as in para 0038). This is used to determine whether a subset of electrodes are optimal electrodes for acquiring a sufficient representation of the one or more physiological characteristics from the second signal (which the examiner understands to be the desired inner side) in order to provide the predictable result of using the optimal subsets of electrodes for acquiring physiological characteristics.
On page 26, the Applicant argues that “after identifying an inner side or an outer side of a limb of a user …the device is configured to automatically set the sensors according to the identification result”. This limitation does not appear in the claims as currently presented. Additionally, Luna provides a wearable device which collects signals from different electrode 
On page 29, the Applicant argues that Bly teaches away by teaching that the device requires a manual repositioning while the device on hand requires automatically setting the device. The Applicant points to the specification. This limitation does not appear to be in the claims as currently provided and therefore is considered not to be relevant to the discussion. This argument is not convincing.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 52-58, 103-105 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20150031964 granted to Bly et al. (hereinafter “Bly”) in view of US Pat Pub No. 20140094675 granted to Luna et al. (hereinafter “Luna”).
Regarding claim 1, Bly discloses a method for determining inner and outer sides of limbs implemented by a system (e.g. abstract, para 0005-0007), comprising a processor (e.g. para 0007), wherein the method comprises: acquiring first somatosensory information of a first side of a limb of a user, the first side being an inner side or an outer side of the limb (e.g. para 0008, fig. 1); identifying whether the first side is the inner side of the limb according to the first somatosensory information and reference information (e.g. paras 0137-0138), to generate an identification result (e.g. paras 0091, 0137-0138 “physiological signal detecting device 302 may include other sensors for determining whether the physiological signal detecting device 302 has been worn and/or worn properly” – it is understood that “worn properly” is equivalent to having the device positioned on either the outside or the inner side of the wrist. Therefore, the outer side (or the inner side) is considered to be the correct side); and executing an operation according to the identification result, wherein the executing an operation according to the identification result comprises: continuously acquiring somatosensory information of the user at the first side in response to identifying that the first side is the inner side of the limb (e.g. para 0094, “continues to collect physiological data…”).  
Bly teaches providing capturing physiological data (somatosensory information) from one side of a limb of a user, and using a threshold (particular range) in order to determine whether the physiological signal is being worn and/or worn properly. However, Bly fails disclose a reference information (threshold) that is acquired at a second side opposite the first side on the limb in order to identify the position of the device (whether the first side is the inner side or not). 
Luna teaches a similar wearable device having a plurality of sensors and a sensor selector configured to select a subset of electrodes and use the subset of electrodes to acquire physiological characteristics (para 0018). The sensor selector is configured to determine which one or more subsets of electrodes are adjacent to a target location (which is understood to be the inner/outer side of the limb) (para 0018)… The sensor selector 122 operates to either drive a first signal via a selected subset to a target location, or receive a second signal from the target location, or both (para 0018, considered to be the reference information; alternatively, a data from subsets of electrodes is compared to determine which subset best fits as in para 0038). This is used to determine whether a subset of electrodes are optimal electrodes for acquiring a sufficient representation of the one or more physiological characteristics from the second signal (para 0019) in order to provide the predictable result of using the optimal subsets of electrodes 


Regarding claim 2, Bly as modified by Luna (hereinafter “modified Bly”) renders the method of claim 1 obvious as recited hereinabove, Bly discloses wherein the first somatosensory information includes first body temperature information (e.g. para 0138 “skin temperature”); and the method comprises: acquiring the first body temperature information of the first side of the limb of the user; and determining whether the first side is the inner side of the limb according to the first body temperature information and the reference information (e.g. paras 0137-0138, discusses capturing data from the skin (which is considered to be the first side) and determining that the device has been worn and/or worn properly. It is understood, that that the device is said to be worn improperly if loosely worn or worn not on the “first side”; Also see Luna para 0035).  

Regarding claim 3, Bly discloses the method of claim 2, but fails to disclose wherein the reference information include second body temperature information acquired at a second side opposite the first side on the limb.  
Luna teaches a similar wearable device having a plurality of sensors wherein the first and second sensors are positioned on opposite sides (e.g. para 0022 examples of the other It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Bly with the additional sensors of Luna to track the subsets of electrodes and the target rotations in order to provide the predictable result of using the optimal subsets of electrodes for acquiring physiological characteristics


Regarding claim 4, modified Bly renders the method of claim 3 obvious as recited hereinabove, Luna teaches wherein the determining whether the first side is the inner side of the limb according to the first body temperature information and reference information comprises: determining whether the first side is the inner side of the limb by comparing an average value of the first body temperature information and an average value of the second body temperature information (e.g. para 0038, Sensor selector 322 operates to compare the data samples against a profile 309 to determine which of data samples 307 a, 307 b, and 307 c best fits or is comparable to a predefined set of data represented by profile data 309 – each sensor compared to profile data).  

Regarding claim 5, modified Bly renders the method of claim 4 obvious as recited hereinabove, Luna teaches wherein the determining whether the first side is the inner side of the limb by comparing an average value of the first body temperature information and an 


Regarding claim 6, modified Bly renders the method of claim 2 obvious as recited hereinabove, Bly discloses wherein the reference information includes a threshold determined according to body temperature information of the inner side and body temperature information of the outer side of the limb (e.g. paras 0137-0138; also see Luna para 0022 and 0035).  

Regarding claim 7, modified Bly renders the method of claim 6 obvious as recited hereinabove, Bly discloses wherein the determining whether the first side is the inner side of the limb according to the first body temperature information and reference information comprises: determining that the first side is the inner side of the limb in response to determining that an average value of the first body temperature information is greater than the threshold; and determining that the first side is not the inner side of the limb in response to 

Regarding claim 52, Bly discloses a device for determining inner and outer sides of limbs  (e.g. abstract, para 0005-0007), wherein the device comprises a processor (e.g. para 0007), coupled to a memory (e.g. para 0044 “storing the physiological signal and/or parameter in a computer readable memory as electronic data”), that executes or facilitates execution of executable modules (e.g. para 0071), the executable modules comprising: a first acquisition module, configured to acquire first somatosensory information of a first side of a limb of a user, the first side being an inner side or an outer side of the limb  (e.g. para 0008, fig. 1); an identification module, configured to identify whether the first side is the inner side of the limb according to the first somatosensory information and reference information (e.g. paras 0137-0138), to generate an identification result (e.g. paras 0091, 0137-0138 “physiological signal detecting device 302 may include other sensors for determining whether the physiological signal detecting device 302 has been worn and/or worn properly” – it is understood that inner side or the outer side can be considered to be the correct side); and an execution module, configured to execute an operation according to the identification result, wherein the execution module is configured to continuously acquire somatosensory information of the user at the first side in response to identifying that the first side is the inner side of the limb (e.g. para 0094, “continues to collect physiological data…”).  
Bly teaches providing capturing physiological data (somatosensory information) from one side of a limb of a user, and using a threshold (particular range) in order to determine whether the physiological signal is being worn and/or worn properly. However, Bly fails disclose a reference information (threshold) that is acquired at a second side opposite the first side on the limb in order to identify the position of the device (whether the first side is the inner side or not). 
Luna teaches a similar wearable device having a plurality of sensors and a sensor selector configured to select a subset of electrodes and use the subset of electrodes to acquire physiological characteristics (para 0018). The sensor selector is configured to determine which one or more subsets of electrodes are adjacent to a target location (which is understood to be the inner/outer side of the limb) (para 0018)… The sensor selector 122 operates to either drive a first signal via a selected subset to a target location, or receive a second signal from the target location, or both (para 0018, considered to be the reference information; alternatively, a data from subsets of electrodes is compared to determine which subset best fits as in para 0038). This is used to determine whether a subset of electrodes are optimal electrodes for acquiring a sufficient representation of the one or more physiological characteristics from the second signal (para 0019) in order to provide the predictable result of using the optimal subsets of electrodes for acquiring physiological characteristics (e.g. para 0024). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Bly with the additional sensors of Luna to track the subsets of electrodes and the target rotations in order to provide the predictable result of using the optimal subsets of electrodes for acquiring physiological characteristics.

Regarding claim 53, modified Bly renders the device of claim 52 obvious as recited hereinabove, Bly discloses wherein the first somatosensory information include first body temperature information (e.g. para 0138 “skin temperature”); wherein the first acquisition t is understood, that that the device is said to be worn improperly if loosely worn or worn not on the “first side”).  

Regarding claim 54, Bly discloses the device of claim 53, but fails to discloses wherein the executable modules further comprise: a second acquisition module, configured to acquire second body temperature information at a second side opposite the first side on the limb as the reference information.  
Luna teaches a similar wearable device having a plurality of sensors wherein the first and second sensors are positioned on opposite sides (e.g. para 0022 examples of the other information include…temperature – e.g. structurally capable of obtaining body temperature measurement). This allows the wearable device to capture data associated with a user that is wearing or carrying array while monitoring the rotation/movement around the wrist of the user to track the subsets of electrodes and the target rotations in order to provide the predictable result of using the optimal subsets of electrodes for acquiring physiological characteristics (e.g. para 0024). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Bly with the additional sensors of Luna to track the subsets of 

Regarding claim 55, modified Bly renders the device of claim 54 obvious as recited hereinabove, Luna teaches wherein the identification module is configured to identify whether the first side is the inner side of the limb by comparing an average value of the first body temperature information and an average value of the second body temperature information (e.g. para 0038, Sensor selector 322 operates to compare the data samples against a profile 309 to determine which of data samples 307 a, 307 b, and 307 c best fits or is comparable to a predefined set of data represented by profile data 309 – each sensor compared to profile data).  

Regarding claim 56, modified Bly renders the device of claim 55 obvious as recited hereinabove, Luna teaches wherein the identification module is configured to identify that the first side is the inner side of the limb in response to determining that the average value of the first body temperature information is greater than the average value of the second body temperature information; and to identify that the first side is not the inner side of the limb in response to determining that the average value of the first body temperature information is less than the average value of the second body temperature information (e.g. para 0038 “Data samples 307 a, 307 b, and 307 c can represent a measured signal attribute, such as magnitude or amplitude, against which profile data 309 is matched. – e.g. comparing magnitudes to profile data).    


Regarding claim 57, modified Bly renders the device of claim 53 obvious as recited hereinabove, Bly discloses wherein the executable modules further comprise: a determination module, configured to determine a threshold according to body temperature information of the inner side and body temperature information of the outer side of the limb as the reference information (e.g. paras 0137-0138).  

Regarding claim 58, modified Bly renders the device of claim 57 obvious as recited hereinabove, Bly discloses wherein the identification module is configured to identify that the first side is the inner side of the limb in response to determining that an average value of the first body temperature information is greater than the threshold; and to identify that the first side is not the inner side of the limb in response to determining that the average value of the first body temperature information is less than the threshold (e.g. paras 0137-0138).  

Regarding claim 103, modified Bly renders the wearable device of claim 52 obvious as recited hereinabove, Bly discloses wherein the wearable device comprises the device for determining inner and outer sides of limbs of claim 52 (e.g. para 0067).  


Regarding claim 104, Bly discloses a non-transitory computer readable storage medium that stores at least one executable instruction, which (e.g. paras 0007, 0044 and 0071), when executed by an apparatus, causes the apparatus to perform a method for determining inner and outer sides of limb, the method comprising: acquiring first somatosensory information of a first side of a limb of a user, the first side being an inner side or an outer side of the limb (e.g. it is understood that inner side or the outer side can be considered to be the correct side), wherein the executing an operation according to the identification result comprises: continuously acquiring somatosensory information of the user at the first side in response to identifying that the first side is the inner side of the limb (e.g. para 0094, “continues to collect physiological data…”).  
Bly teaches providing capturing physiological data (somatosensory information) from one side of a limb of a user, and using a threshold (particular range) in order to determine whether the physiological signal is being worn and/or worn properly. However, Bly fails disclose a reference information (threshold) that is acquired at a second side opposite the first side on the limb in order to identify the position of the device (whether the first side is the inner side or not). 
Luna teaches a similar wearable device having a plurality of sensors and a sensor selector configured to select a subset of electrodes and use the subset of electrodes to acquire physiological characteristics (para 0018). The sensor selector is configured to determine which one or more subsets of electrodes are adjacent to a target location (which is understood to be the inner/outer side of the limb) (para 0018)… The sensor selector 122 operates to either drive a first signal via a selected subset to a target location, or receive a second signal from the target considered to be the reference information; alternatively, a data from subsets of electrodes is compared to determine which subset best fits as in para 0038). This is used to determine whether a subset of electrodes are optimal electrodes for acquiring a sufficient representation of the one or more physiological characteristics from the second signal (para 0019) in order to provide the predictable result of using the optimal subsets of electrodes for acquiring physiological characteristics (e.g. para 0024). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Bly with the additional sensors of Luna to track the subsets of electrodes and the target rotations in order to provide the predictable result of using the optimal subsets of electrodes for acquiring physiological characteristics.



Regarding claim 105, Bly discloses a device (abstract) for determining inner and outer sides of limbs (e.g. para 0005-0007), characterized by comprising a processor (e.g. para 0007) and a memory (e.g. para 0044 “storing the physiological signal and/or parameter in a computer readable memory as electronic data”), the memory storing computer executable instructions (e.g. para 0044 “storing the physiological signal and/or parameter in a computer readable memory as electronic data”), the processor being connected to the memory through a communication bus (e.g. para 0071), and when the device for determining inner and outer sides of limbs operates, the processor executing the computer executable instructions stored in the memory, so that the device for determining inner and outer sides of limbs executes operations (e.g. para 0071), comprising: acquiring first somatosensory information of a first side of a limb of a user, the first side being an inner side or an outer side of the limb (e.g. para 0008, it is understood that inner side or the outer side can be considered to be the correct side); and executing an operation according to the identification result, wherein the executing an operation according to the identification result comprises: continuously acquiring somatosensory information of the user at the first side in response to identifying that the first side is the inner side of the limb (e.g. para 0094, “continues to collect physiological data…”).
Bly teaches providing capturing physiological data (somatosensory information) from one side of a limb of a user, and using a threshold (particular range) in order to determine whether the physiological signal is being worn and/or worn properly. However, Bly fails disclose a reference information (threshold) that is acquired at a second side opposite the first side on the limb in order to identify the position of the device (whether the first side is the inner side or not). 
Luna teaches a similar wearable device having a plurality of sensors and a sensor selector configured to select a subset of electrodes and use the subset of electrodes to acquire physiological characteristics (para 0018). The sensor selector is configured to determine which one or more subsets of electrodes are adjacent to a target location (which is understood to be the inner/outer side of the limb) (para 0018)… The sensor selector 122 operates to either drive a first signal via a selected subset to a target location, or receive a second signal from the target location, or both (para 0018, considered to be the reference information; alternatively, a data from subsets of electrodes is compared to determine which subset best fits as in para 0038). This is used to determine whether a subset of electrodes are optimal electrodes for acquiring a sufficient representation of the one or more physiological characteristics from the second signal (para 0019) in order to provide the predictable result of using the optimal subsets of electrodes for acquiring physiological characteristics (e.g. para 0024). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Bly with the additional sensors of Luna to track the subsets of electrodes and the target rotations in order to provide the predictable result of using the optimal subsets of electrodes for acquiring physiological characteristics.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792